Citation Nr: 0811626	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  01-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
hypertension.

2. Entitlement to a rating in excess of 20 percent for 
urinary frequency, post-operative ureterotomy.

3. Entitlement to an effective date prior to July 12, 1998 
for the grant of a total rating based on individual 
unemployability (TDIU).



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to December 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from December 
1999 (hypertension), October 2002 (urinary frequency), and 
November 2004 (TDIU) rating decisions of the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  The veterans claims file is now in the 
jurisdiction of the San Diego RO.

The Board notes that the veteran initially appealed the 
December 1999 rating decision's denial of service connection 
for vision problems and edema of the legs.  A December 2005 
rating decision granted service connection for chronic venous 
insufficiency (claimed as edema of the legs), right and left 
leg (assigning separate ratings for each leg), as secondary 
to hypertension, while a December 2007 rating decision 
granted service connection for hypertensive retinopathy.  
Additionally, the veteran completed an appeal of an October 
2002 rating decision that, in pertinent part, granted service 
connection for coronary artery disease (CAD), rated 30 
percent, effective from July 12, 1998.  A December 2005 
rating decision granted a 100 percent rating for CAD, 
effective October 7, 2005.  In connection with each of these 
decisions, the RO informed the veteran that the decisions 
constituted full grants of the benefits sought on appeal and 
that his appeals on these issues had been withdrawn.  The 
veteran has not indicated that he has further disagreement 
with the above decisions; hence, these issues are not before 
the Board.  [The Board notes that he submitted correspondence 
in February 2008 indicating he wanted to respond to the 
December 2007 rating decision and supplemental statement of 
the case (SSOC) (on the issue of the rating for 
hypertension), but he did not know when he would be able to 
reply because of his ailing health.  He did not provide a 
time limit for when he planned to respond and the Board 
cannot wait indefinitely for a response.]

The veteran also appealed the December 1999 rating decision's 
denial of a rating in excess of 40 percent for gunshot wound 
(GSW), Muscle Group XVII, with palsy, 4th and 5th sacral 
nerves, right and of service connection for low back pain.  
The GSW was originally rated under 38 C.F.R. § 4.124a, 
Diagnostic Code (Code) 8520 for neurological impairment.  A 
subsequent October 2002 rating decision recharacterized the 
veteran's rating under 38 C.F.R. § 4.73, Code 5317, for 
muscle injuries.  A May 2003 rating decision granted service 
connection for arthritic changes with degenerative disc 
disease, lumbar spine, L4-S1 and neurological deficit, right 
leg, rated 60 percent under 38 C.F.R. § 4.71a, Code 5293 
(effective prior to Sept. 25, 2003) for intervertebral disc 
syndrome and under Code 8520 for sciatic nerve impairment.  
As a result of the May 2003 rating decision, it appears that 
the veteran's claims for an increased rating for service-
connected GSW and of service connection for low back pain 
have been resolved.  Since these diagnoses arise out of the 
same disability, his symptoms could not be rated twice; 
hence, in order to avoid a violation of restrictions against 
pyramiding in 38 C.F.R. § 4.14, the RO resolved the matter by 
providing separate ratings for muscle impairment, 
degenerative/arthritic changes, and neurological deficits.  
However, the Board notes that in a September 2004 statement, 
the veteran indicated that the RO had not addressed the 
"sciatic nerve issue."  In response, the RO sent out a 
letter notifying the veteran of the Veterans Claims 
Assistance Act (VCAA) and included, in pertinent part, claims 
for an increased evaluation for GSW and service connection 
for low back pain.  The Board invites the veteran's attention 
to the rating he has assigned for scitic nerve impairment 
under diagnostic code 8520 and, in view of his  statement and 
the RO's less than clear VCAA letter refers such matters to 
the RO for clarification of the veteran's wishes and any 
appropriate action in response.  

The Board also refers for clarification and any appropriate 
action a letter from the veteran received by the RO on June 
1, 2004 that indicates he disagrees with the rating decision 
dated May 20, 2004.  Notably, there was no rating decision 
issued on that date.

The matters of the rating for urinary frequency and the 
effective date of the grant of TDIU are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action on his part is 
required.



FINDING OF FACT

The veteran failed to report for a VA examination scheduled 
in conjunction with his claim for an increased rating for 
hypertension; good cause for his failure to appear is neither 
shown nor alleged.


CONCLUSION OF LAW

The veteran's claim seeking a rating in excess of 20 percent 
for hypertension must be denied because he failed (without 
good cause) to report for a VA examination scheduled to 
determine his entitlement to an increased rating.  38 C.F.R. 
§§ 3.326(a), 3.327(a), 3.655 (2007); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim and the Board finds that the mandates of 
the VCAA and implementing regulations are satisfied.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655.
To assist the veteran with the development of evidence to 
support his claim seeking an increased rating for 
hypertension, the RO arranged for him to be scheduled for a 
QTC-VA examination in April 2007.  In a subsequent April 2007 
letter, the veteran requested that his examination be 
postponed until he had received a copy of his entire claims 
file, pursuant to an earlier Freedom of Information Act 
request for these records.  An April 30, 2007 notation 
indicates a RO employee spoke to the veteran and that he said 
he had received a copy of the claims file.  A VA examination 
at the Long Beach VA Medical Center was scheduled for May 
2007.  A computer record indicates that the veteran cancelled 
this appointment and that another examination was scheduled 
in June 2007.  The veteran failed, without giving cause, to 
report for this VA examination.  A copy of an August 2007 
email between RO employees notes that the veteran has not 
tried to reschedule the appointment.  

There is nothing in the record to suggest that the veteran 
did not receive notice of the examination; subsequent 
correspondence reflects his awareness the examination had 
been scheduled.  Specifically, in an October 5, 2007 letter, 
the RO informed him the VA medical center had said he did not 
appear for his examination and that he had indicated he was 
withdrawing his claim.  This letter asked him if he was 
withdrawing his claim, told him the importance of the 
examination, and asked him to provide just cause for not 
appearing for the examination if he wanted to have it 
rescheduled.  In a letter received by VA on October 9, 2007, 
the veteran stated that he did not want to withdraw his claim 
and that he was preparing a comprehensive response to the 
RO's letter.  Subsequent correspondence from the veteran has 
not explained why he failed to report for the examination to 
evaluate hypertension.  The Board notes that a letter from 
the veteran dated October 16, 2007 states he had been told by 
a QTC representative on October 11, 2007 that he had been 
scheduled for an eye examination.  He stated he wanted this 
exam to be cancelled because he believed it was grossly 
inadequate for vision compensation rating purposes.  However, 
this letter did not provide any reason why he did not appear 
for the previously scheduled hypertension examination.  
Hence, he has not alleged that there is good cause for the 
failure to report for the scheduled hypertension examination.  
Under 38 C.F.R. § 3.655 in such circumstances the claim must 
be denied.  The law is dispositive.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).
ORDER

A rating in excess of 20 percent for hypertension is denied.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the claimant must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the claimant (in the 
form of a SOC), and finally, the appellant, after receiving 
adequate notice of the basis for the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

Here, an October 2002 rating decision granted service 
connection for urinary frequency, post-operative ureterotomy, 
rated 20 percent, effective from July 12, 1999.  In a timely 
received October 2003 statement, the veteran indicated that 
he disagreed with this decision.  A subsequent September 2004 
statement continued to indicate that he did not agree with 
the rating assigned to his genitourinary condition.  Hence, 
the October 2003 statement can be reasonably construed as a 
NOD on the rating assigned for the service-connected 
genitourinary condition.

A November 2004 rating decision granted TDIU, effective from 
July 12, 1998.  The veteran was notified of this decision by 
letter dated December 16, 2004.  In a statement received at 
the RO on December 19, 2005 and postmarked on December 15, 
2005, the veteran stated that he disagreed with the effective 
date assigned for the grant of TDIU.  38 C.F.R. § 20.305 
states that a response postmarked prior to the expiration of 
the applicable time limit will be accepted as having been 
timely filed.  As the veteran's NOD was postmarked on 
December 15, 2005, within one year from the date the November 
2004 rating decision was mailed to him, his NOD was timely 
filed.  

SOCs have not been issued in these matters.  Under Manlincon 
v. West, 12 Vet. App. 238, 240 (1999), when this occurs the 
Board must remand the case and instruct the RO that the 
issues remain pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and require further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that these claims are not before the Board at this time, and 
will only be before the Board if the appellant files timely 
substantive appeals after the SOC is issued.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matters of the effective date for the 
grant of TDIU and entitlement to a rating 
in excess of 20 percent for urinary 
frequency.  The appellant must be advised 
of the time limit for filing a substantive 
appeal, and that, in order for the Board 
to have jurisdiction in these matters, he 
must submit a timely substantive appeal.  
If he timely perfects an appeal of any 
issue[s], the matter[s] should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


